UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7886


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DALAINO LADELLE TURNER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:06-cr-00130-LMB-1)


Submitted:    December 17, 2009            Decided:   December 31, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dalaino Ladelle Turner, Appellant Pro Se.     Neil H. MacBride,
United States Attorney, John C. Lynch, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dalaino Turner seeks to appeal the district court’s

denial of his motion for appointment of counsel to file a motion

for reduction of sentence pursuant to 18 U.S.C. § 3582 (2006).

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).              The order

Turner   seeks   to   appeal   is   neither   a    final    order    nor   an

appealable    interlocutory    or   collateral     order.      Miller      v.

Simmons, 814 F.2d 962 (4th Cir. 1987).        Accordingly, we dismiss

the appeal for lack of jurisdiction.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    DISMISSED




                                    2